Case 1:19-cv-04601-JPH-TAB Document 21 Filed 06/10/20 Page 1 of 4 PageID #: 52




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

THOMAS COLE,                                           )
                                                       )
                             Plaintiff,                )
                                                       )
                        v.                             )      No. 1:19-cv-04601-JPH-TAB
                                                       )
PAUL TALBOT,                                           )
WEXFORD HEALTH CARE SERVICES, INC.,                    )
                                                       )
                             Defendants.               )

   ENTRY SCREENING COMPLAINT AND DISMISSING INSUFFICIENT CLAIM
          AND DIRECTING ISSUANCE AND SERVICE OF PROCESS

       Plaintiff Thomas Cole, an inmate now housed at Miami Correctional Facility, brings this

42 U.S.C. § 1983 action alleging that the defendants were deliberately indifferent to his serious

medical issue, hepatitis C (HCV), while he was incarcerated at Pendleton Correctional Facility.

                                          I. Screening Standard

       Because Mr. Cole is a prisoner, his complaint is subject to the screening requirements of

28 U.S.C. § 1915(A)(b). This statute directs that the Court must dismiss a complaint or any claim

within a complaint which "(1) is frivolous, malicious, or fails to state a claim upon which relief

may be granted; or (2) seeks monetary relief from a defendant who is immune from such relief."

Id. To satisfy the notice-pleading standard of Rule 8 of the Federal Rules of Civil Procedure, a

complaint must provide a "short and plain statement of the claim showing that the pleader is

entitled to relief," which is sufficient to provide the defendant with "fair notice" of the claim and

its basis. Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) and quoting Fed. R. Civ. P. 8(a)(2)); see also Tamayo v.

Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008) (same). The Court construes pro se pleadings



                                                   1
Case 1:19-cv-04601-JPH-TAB Document 21 Filed 06/10/20 Page 2 of 4 PageID #: 53




liberally and holds pro se pleadings to less stringent standards than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

                                     II. Mr. Cole's Complaint

        In his complaint, Mr. Cole names (1) Dr. Paul Talbot, in his individual capacity; and (2)

Wexford Health Care Services, Inc. (Wexford), as defendants. Dkt. 1. Mr. Cole seeks

compensatory and punitive damages and injunctive relief in the form of interferon treatment for

his HCV. Id. at 4.

        Mr. Cole alleges that on or about April 2017, he discovered through prison medical staff

that he had HCV. Id. at 2. Mr. Cole alleges that since his diagnosis, he "has been told he was 'on

the list' for treatment. And only has been given the run around." Id. Mr. Cole alleges that Dr. Talbot

and Wexford "have shown deliberate indifference for his hepatitis C." Id. Mr. Cole alleges that he

has experienced "downgraded, delayed and or denied medical treatment and no interf[e]ron" and

that "the threat was obvious." Id. at 3. As a result, Mr. Cole alleges that he has suffered pain and

scarring to his liver. Id.

                                     III. Discussion of Claims

        Liberally construing the complaint, the Court discerns an Eighth Amendment claim of

deliberate indifference to a serious medical need against Dr. Talbot. This deliberate indifference

claim against Dr. Talbot shall proceed.

        Mr. Cole's claim against Wexford must be dismissed. Because Wexford acts under color

of state law by contracting to perform a government function, i.e., providing medical care to

correctional facilities, it is treated as a government entity for purposes of Section 1983 claims. See

Jackson v. Ill. Medi-Car, Inc., 300 F.3d 760, 766 n.6 (7th Cir. 2002). Therefore, to state a

cognizable deliberate indifference claim against Wexford, Mr. Cole must allege that he suffered a



                                                  2
Case 1:19-cv-04601-JPH-TAB Document 21 Filed 06/10/20 Page 3 of 4 PageID #: 54




constitutional deprivation as a result of an express policy or custom of Wexford. Because Mr. Cole

makes no such allegations against Wexford, his claim against Wexford must be dismissed for

failure to state a claim upon which relief can be granted.

                                     IV. Issuance of Process

       The clerk is directed to issue process to defendant Dr. Paul Talbot in a manner specified

by Federal Rule of Civil Procedure 4(d). Process shall consist of the complaint (docket 1),

applicable forms (Notice of Lawsuit and Request for Waiver of Service of Summons and Waiver

of Service of Summons), and this Entry.

       Dr. Talbot is identified as an employee of Wexford. A copy of this Entry shall be served

on Wexford electronically. Wexford is ORDERED to provide the full name and last known

home address of any defendant who does not waive service if they have such information. This

information may be provided to the Court informally or may be filed ex parte.

                                          V. Conclusion

       This action shall proceed with Mr. Cole's deliberate indifference claim against defendant

Dr. Talbot. All other claims are dismissed. The clerk is directed to update the docket to

terminate Wexford as a defendant.

       The claims discussed in Part III are the only claims the Court identified in the complaint.

If Mr. Cole believes he asserted claims that are not discussed in Part III, he shall have through

July 2, 2020, to notify the Court.

       The clerk is directed to issue process to the defendant according to Part IV above.

SO ORDERED.

Date: 6/10/2020




                                                3
Case 1:19-cv-04601-JPH-TAB Document 21 Filed 06/10/20 Page 4 of 4 PageID #: 55




Distribution:

THOMAS COLE
205182
MIAMI - CF
MIAMI CORRECTIONAL FACILITY
Electronic Service Participant – Court Only

Electronic service to Wexford of Indiana, LLC

Copies by US Mail:

Dr. Paul Talbot
Medical Employee
Reception Diagnostic Center
737 Moon Road
Plainfield, IN 46168




                                                4
